Citation Nr: 1610685	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO. 09-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and posttraumatic stress disorder (PTSD) or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board most recently remanded the issue on appeal for additional development in September 2014. The requested opinion having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand the Board granted a partially increased rating for PTSD and service connection for headaches, and denied service connection for peripheral neuropathy. As such, those issues are no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Hypertension manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability, or to be related to exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2011. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the September 2012 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted relevant private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained medical opinions in January 2012 and August 2015. The opinions were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for hypertension. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for hypertension, to include as secondary to type II diabetes mellitus and PTSD or as due to herbicide exposure. The Veteran has a current diagnosis of hypertension, most recently provided in the January 2012 VA examination. As such, a current disability has been shown. Further, the Veteran service in the Republic of Vietnam during a qualifying period, and as such he is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, an in-service event, injury, or disease has also been shown. As such, the dispositive issue in this case is the presence of a nexus between the Veteran's current disability and his service. The Board will address all theories of entitlement raised by the record in turn, beginning with direct service connection.

To this end, the Veteran has consistently indicated that his hypertension is due to his military service. The Veteran, as a lay person, is competent to report that a medical professional diagnosed hypertension, but the Veteran is not competent to provide an opinion as to the presence of a medical nexus between his service, specifically his exposure to herbicides, and his hypertension, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

The Veteran informed the January 2012 VA examiner that he was not diagnosed with hypertension until the 1980s, which at a minimum would be approximately twelve years after his separation from active duty service. Likewise, the Veteran informed the July 2009 VA examiner that he had had hypertension since 1970, which would still be an onset date two years after his separation from service. During the Board hearing, the Veteran reported that he did not have hypertension in service.  The Veteran also denied any history of high or low blood pressure on his November 1967 separation report of medical history. 

An addendum opinion to the January 2012 VA examination was obtained in August 2015 to address direct service connection. In that opinion the examiner indicated it was less likely than not that the Veteran's hypertension was related to his active duty service, to include herbicide exposure. To support this the examiner noted that the Veteran's service treatment records were silent for any indication of hypertension, and also stated that, upon review, the preponderance of the medical literature is against a finding that hypertension is causally related to exposure to herbicides. In that regard, the examiner noted that while the National Academy of Sciences (NAS) found limited or suggestive evidence of an association between herbicides and hypertension, the weight of peer-reviewed medical literature is against a relationship between hypertension and herbicide exposure. There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Medical treatment records associated with the claims file reflect on-going treatment for essential hypertension, which is consistently noted to be well-controlled. However, the records contain no opinions linking the Veteran's hypertension to his active duty service generally or his herbicide exposure specifically.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of a direct causal nexus between the Veteran's hypertension and his active duty service, to include herbicide exposure. The only competent and credible evidence that is probative of the issue is the August 2015 addendum opinion, which indicates that based on medical literature and the treatment records in the claims file that it was less likely than not that the hypertension was related to service, and specifically herbicide exposure therein. As the third element is not met, service connection for hypertension on a direct basis is not warranted. 38 C.F.R. § 3.303. 

Turning to the presumption in favor of certain chronic diseases and continuity of symptomatology, hypertension is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, these two theories of entitlement are potentially applicable in this case.

However, the evidence does not show in-service manifestations sufficient to identify the disease entity or manifestation to a compensable degree within one year of the Veteran's separation from service. The Veteran's November 1967 separation examination noted a normal blood pressure of 120/74, and the Veteran denied any history of high blood pressure on the corresponding report of medical history. The Veteran's service treatment records are otherwise silent for any notations of hypertension, high blood pressure, or blood pressure readings reflecting compensable blood pressure levels for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

During the one year following service there is no evidence showing that hypertension manifested nor are there blood pressure readings showing that the disorder manifested to a compensable degree. See id. As such, service connection for hypertension based on the presumption in favor of chronic diseases and continuity of symptomatology are not warranted in this case.

The Board notes that there is also a presumption that certain diseases are associated with exposure to herbicides. As noted above, the Veteran is presumed to have been exposed to herbicides based on the dates and nature of his service in Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). However, hypertension is not a disease that is recognized as being associated with herbicide exposure, nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(e). Therefore, service connection for hypertension based on this presumption is not warranted.

Finally, the Veteran has also asserted that his hypertension was caused or aggravated by his type II diabetes mellitus or his PTSD. As noted above, the Veteran has a current diagnosis of hypertension, and he is currently service-connected for both type II diabetes mellitus and PTSD. As such, the two threshold elements of secondary service connection have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by his diabetes or PTSD. The Veteran has repeatedly stated that his hypertension has been worsened by his diabetes and PTSD. However, the Veteran is not competent to opine that either of these diseases has worsened his hypertension beyond its natural progression, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. As they are not competent, these statements are entitled to no probative value. Moreover, even if the Board found that such statements were competent, credible and probative evidence of aggravation by service-connected disability, the preponderance of the evidence is against finding that a service-connected disability aggravated his hypertension based on the discussion below.  

Turning to the medical evidence, the Veteran was provided with a VA examination in January 2012. There the examiner indicated that it was less likely than not that the hypertension was caused or aggravated by either the diabetes or PTSD. Concerning causation, the examiner indicated that the Veteran reported he was diagnosed with hypertension in the 1980s, but was not diagnosed with diabetes until 2008 and PTSD until 2007. Thus, as hypertension predated both the diabetes and PTSD by over 25 years, the examiner stated that hypertension could not have been caused by either disability.

With respect to aggravation, the examiner stated that following the 2008 diagnosis of diabetes and 2007 diagnosis of PTSD, the medical records associated with the claims file indicated that the Veteran's blood pressure readings stayed at the same level they were at prior to the diagnoses. As such, the examiner stated that there was no evidence of a permanent worsening of the Veteran's hypertension, and that instead the hypertension remained well controlled. The Board notes that the blood pressure readings of record show that diastolic pressure is less than 100 and systolic pressure is predominantly less than 160.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (10 percent rating requires diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control).  There is no evidence that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. As the opinion was provided by a clinician with medical training who reviewed the history and provided an opinion supported by a rationale, it outweighs the unsupported lay statements. 

The treatment records associated with the claims file reflect on-going treatment for hypertension, and consistently note that the Veteran's hypertension is well-controlled. They are generally silent for any competent opinions indicating that the Veteran's hypertension was either caused or aggravated by his diabetes or PTSD, and do not reflect any permanent increases in blood pressure readings. A May 2011 psychiatric treatment record noted that the Veteran's PTSD aggravated his hypertension; however, this notation was the practitioner recording the Veteran's own allegations concerning aggravation of his hypertension. As the clinician did not explain how hypertension was aggravated and the VA examiner provided a rationale based on a review of the blood pressure readings and other evidence of record, the examiner's opinion is entitled to greater probative weight.

Based on the competent and credible medical evidence of record, and particularly the January 2012 VA examination, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension was either caused or aggravated by his type II diabetes mellitus or PTSD.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is causally related to his service, manifested within an applicable presumptive period, is related to herbicide exposure, or was caused or aggravated by another service-connected disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and PTSD or as due to herbicide exposure, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


